Citation Nr: 1452998	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  13-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from August 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the claims on appeal.

The Veteran had a video hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that proceeding has been associated with the electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's claimed cervical spine disability is etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

The Veteran's cervical spine disability is not due to or the result of any incident of service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, the RO issued a notice letter in May 2011 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, 18 Vet. App. at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination for his claimed neck condition in August 2011.  The VA examiner took into account the Veteran's reported history, his current symptoms, and review of the available treatment records.  Therefore, the Board finds the examination report to be thorough, complete and sufficient upon which to base a decision with regards to the claim for a neck condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims including his claim for a neck disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim for a neck disability.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In this case, the record supports that the Veteran has a current neck disability-in April 2013, a private physician found the Veteran suffers from adjacent-level disc disease with restenosis on the left at C5-6 with prior anterior cervical discectomy and fusion at C5 through C7.  In addition, a March 2013 report further found a diagnosis of arthritis and degenerative disc disease at various areas along the cervical spine.  However, the evidence of record does not support that there is a nexus between the claimed in-service disease or injury and any current cervical spine disability, or does the evidence establish that arthritis manifested within one year of separation from service.

The Board has considered the Veteran's assertion in his October 2012 Notice of Disagreement that he was treated for his neck condition after an in-service crane accident.  While the Veteran may be competent to report such treatment, competency must be distinguished from credibility.  The Board has the authority to discount the weight and probity of evidence in the light of its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Service treatment records dated August 1961 note that the Veteran injured his groin while operating a crane and cites related injuries, but does not note a neck or cervical spine injury.  The service treatment records support that the Veteran was treated once for neck pain in January 1962 after the Veteran reported being unable to move his head.  A medical professional diagnosed the Veteran with a muscle spasm and prescribed bed rest, heat, and medication.  Besides the January 1962 report, the in-service treatment records reveal no other complaints of or treatment for a neck or cervical spine problem.  A few months later, the Veteran's June 1962 exam given upon discharge noted the Veteran's spine and neck as normal.  

Certainly, the Veteran may merely be misremembering the circumstances under which he sought treatment in service, as a number of decades have passed, and it is clear that he did receive treatment for neck pain on one occasion.  Nevertheless, the record does not reflect any further complaints of or treatment for a neck or cervical spine disorder until decades later, in 2003.  An October 2003 private treatment record noted that the Veteran reported neck pain that had been present for at least six months and was "not associated with any acute injury or incident that he can recall."  A private physician in October 2004 noted that the Veteran desired surgical treatment after experiencing symptoms for over a year.  The Veteran testified and the record supports that he received two surgeries to fuse portions of his cervical spine, first in December 2004 and most recently in April 2013.  Most significantly, at the January 2014 hearing, the Veteran stated that his neck problems began twelve years prior, well after he left service and after the onset of his lower back problems.  The Veteran was asked and denied that a medical professional has ever connected his neck disorder to his military service.  

Thus, even accepting that the Veteran did experience pain in his neck during service, the record reflects that his neck was found to be normal at separation, and there is no credible evidence of a continuity of symptomatology since that time.  In fact, there is credible evidence in the form of the Veteran's own statements that he did not began to experience chronic neck problems until several decades after separation.

Furthermore, the record reflects that the Veteran appeared for a VA examination in August 2011, and the VA examiner specifically opined that it is less likely than not that this disability was caused by, or represents a progression of, the neck pain the Veteran reported in service.  The examiner noted in his rationale that the in-service neck pain was a singular occurrence, appears to have been trivial, and the Veteran did not undergo treatment for a neck disability until decades after discharge from service. 

In summary, the most probative evidence of record-including the Veteran's January 2014 testimony, private treatment records, and the August 2011 VA examination-weighs strongly against finding a relationship between the Veteran's current neck disability and his active service.  As discussed, there is no credible lay evidence of continuity of symptomatology since service, and the only competent medical opinion of record found no relationship between his current disability and service.  

Therefore, the Board concludes that the preponderance of the evidence is against finding that his claimed cervical spine disability was incurred in service.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

The Board finds that further evidentiary development is warranted as to the Veteran's claimed back condition, to include a disorder of the lumbar spine.

The Veteran appeared for a VA examination in August 2011 in which the examining physician found in part that the Veteran's lumbar spine condition was not caused by or a result of the Veteran's military service.  The examiner noted that the record supports that the Veteran reported back pain in service in January 1962, but a few months later in June 1962, his medical exam upon discharge noted his back and spine as normal.  

The Board notes that since that VA examination, additional medical evidence of record has been added to the claim's file, including an October 2012 letter from Dr. Santo J. Lococo, an orthopedic surgeon.  The Veteran identified Dr. Lococo as having treated him after service at the Mercy Hospital in New Orleans, Louisiana, a hospital no longer in operation.  By his letter, Dr. Lococo stated that he treated the Veteran in 1964 for severe back pain.  He conducted surgery in which he removed the herniated portion of the Veteran's lower lumbar disc and fused the spine because of a slight congenital abnormality at L5-S1.  Dr. Lococo opined that the "serious injury" the Veteran suffered in 1961, during a crane accident, could certainly have aggravated his preexisting condition.

In view of the new medical evidence of record added to the claim's file since the August 2011 VA examination, including Dr. Lococo's letter, the Board finds it necessary to remand the case for a new VA examination to determine the nature and etiology of the Veteran's claimed back condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for his claimed low back/lumbar spine disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his back condition. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should give a current diagnosis as pertains to the Veteran's back condition. 

For any congenital or developmental defects diagnosed for the Veteran's back condition: 

a)  Indicate if any diagnosed lumbar spine disability constitutes a congenital disease, a congenital defect, or an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b)  If the examiner determines that a congenital defect is present, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

c)  If the examiner determines that the Veteran's back disability includes any congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

d)  For any acquired lumbar spine disorder that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service. 

Particular attention is invited to the October 2012 letter from Dr. Santo J. Lococo, in which Dr. Lococo stated that in 1964 he surgically removed the herniated portion of the Veteran's lower lumbar disc and fused the spine because of a slight congenital abnormality at L5-S1, and opined that the "serious injury" the Veteran suffered in 1961 could "certainly" have aggravated his preexisting condition.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Ensure that the opinion reports and VA examination complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Thereafter, the issue of service connection for lumbar spine disability should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


